Citation Nr: 0626765	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-12 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied service connection for 
tinnitus.  

The veteran requested a RO hearing in March 2004, but 
withdrew this request in April 2004.  

The veteran's representative contended in a February 2005 
statement that the veteran's March 2004 substantive appeal 
(VA Form 9) should be considered as notice of disagreement on 
the issue of service connection for bilateral hearing loss.  
The August 2003 notice of disagreement and VA Form 9 did not 
give clear indication of the veteran's intent to appeal the 
decision on bilateral hearing loss.  This matter is referred 
to the RO.  The RO should clarify with the veteran whether he 
intended to appeal the decision on bilateral hearing loss, 
and take any other indicated action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2005).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

The record reflects a current diagnosis of tinnitus.  The 
Board notes that the veteran is a combat veteran.  For 
injuries alleged to have been incurred in combat, 38 U.S.C.A. 
§ 1154(b) provides a relaxed evidentiary standard of proof to 
grant service connection.  See Collette v. Brown, 82 F.3d 389 
(1996).  Specifically, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
However, the reduced evidentiary burden only applies to the 
question of service incurrence, and not to the question of a 
current disability or a nexus to service, both of which 
generally require competent medical evidence. See generally, 
Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).

In his notice of disagreement and in VA Form 9, the veteran 
contends that his VA examination was insufficient to 
determine the cause of his tinnitus and requested that 
another examination be scheduled.  The veteran indicated that 
he did not tell the VA examiner that his tinnitus started in 
2000, but had stated that his tinnitus worsened in 2000.  

A May 2003 VA audiological examination report indicates that 
the veteran reported that tinnitus was first noticed around 
the year 2000.  The examiner evaluated the veteran's service 
medical records, which did not reflect hearing problems or 
tinnitus on discharge.  The examiner stated that tinnitus 
began in the year 2000, more than 30 years after discharge.  
The examiner stated that in light of that fact, it was 
unlikely that his tinnitus was related to military service.  
It appears that the examiner relied partly on the assumption 
that tinnitus began in 2000 in rendering his opinion.  In 
order to assure due process, this case is remanded for a new 
VA examination to determine the etiology of the veteran's 
currently diagnosed tinnitus.   

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the present appeal, the RO can cure any 
deficiency with respect to these issues.   

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The veteran should be afforded a VA 
audiological examination to determine the 
etiology of the veteran's currently 
diagnosed tinnitus.  The examiner should 
review the claims folder prior to 
examination and should state whether the 
veteran's current tinnitus is as likely 
as not related to service.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

 
